


Exhibit 10.11

 

THE RYLAND GROUP, INC.
2008 EQUITY INCENTIVE PLAN

 

Amendment and Restatement

 

1.                      Purpose and Types of Awards

 

The purpose of THE RYLAND GROUP, INC. 2008 EQUITY INCENTIVE PLAN (the “Plan”) is
to promote the long-term growth and profitability of the Corporation by
providing key people with incentives to improve stockholder value and to
contribute to the growth and financial success of the Corporation.

 

The Plan permits the granting of stock options (including incentive stock
options qualifying under Code Section 422 and nonqualified stock options),
restricted stock awards, stock units or any combination of the foregoing.

 

2.                      Definitions

 

Under this Plan, except where the context otherwise indicates, the following
definitions apply:

 

(a)  “Administrator”  means the Board, the Compensation Committee of the Board,
or any committee or committees that are appointed by the Compensation Committee
or the Board that have authority to administer the Plan as provided in Section 3
hereof.

 

(b)  “Affiliate”  shall mean any entity, whether now or hereafter existing,
which controls, is controlled by or is under common control with the Corporation
(including joint ventures, limited liability companies and partnerships). For
this purpose, “control” shall mean ownership of 50 percent or more of the total
combined voting power or value of all classes of stock or interests of the
entity.

 

(c)  “Award”  shall mean any stock option, restricted stock award or stock unit
award.

 

(d)  “Board”  shall mean the Board of Directors of the Corporation.

 

(e)  “Change in Control”  shall mean:

 

(i)  The acquisition by any person, other than the Corporation or any employee
benefit plans of the Corporation, of beneficial ownership of 20 percent or more
of the combined voting power of the Corporation’s then outstanding voting
securities;

 

(ii)  The first purchase under a tender offer or exchange offer, other than an
offer by the Corporation or any employee benefit plans of the Corporation,
pursuant to which shares of Common Stock have been purchased;

 


 

(iii)  During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Corporation
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for the election by stockholders of the Corporation
of each new director was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of the
period; or

 

(iv)  Approval by stockholders of the Corporation of a merger, consolidation,
liquidation or dissolution of the Corporation, or the sale of all or
substantially all of the assets of the Corporation.

 

For purposes of any Award or subplan that constitutes a “nonqualified deferred
compensation plan,” within the meaning of Code Section 409A, the Administrator,
in its discretion, may specify a different definition of Change in Control in
order to comply with the provisions of Code Section 409A.

 

(f)  “Code”  shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

(g)  “Common Stock”  shall mean shares of common stock, $1.00 par value, of the
Corporation.

 

(h)  “Corporation”  shall mean The Ryland Group, Inc. and its successors and
assigns.

 

(i)  “Designated Beneficiary”  shall mean the beneficiary designated by an Award
holder, in a manner and to the extent determined by the Administrator, to
receive amounts due or exercise rights of the Award holder in the event of the
Award holder’s death. In the absence of an effective designation by an Award
holder, “Designated Beneficiary” shall mean the Award holder’s estate.

 

(j)  “Effective Date”  shall mean the date the Plan is approved by the
stockholders of the Corporation.

 

(k)  “Fair Market Value”  shall mean, with respect to a share of the
Corporation’s Common Stock or other property for any purpose on a particular
date, the value determined by the Administrator in good faith. However, if the
Common Stock is registered under Section 12(b) of the Securities Exchange Act of
1934, as amended, “Fair Market Value” with respect to a share of the
Corporation’s Common Stock shall mean, as applicable, (i) either the closing
price or the average of the high and low sale price on the relevant date, as
determined in the Administrator’s discretion, quoted on the New York Stock
Exchange, the American Stock Exchange, or the Nasdaq National Market; (ii) the
last sale price on the relevant date quoted on the Nasdaq SmallCap Market;
(iii) the average of the high bid and low asked prices on the relevant date
quoted on the Nasdaq OTC Bulletin Board Service or by the National Quotation
Bureau, Inc. or a comparable service as determined in the Administrator’s
discretion; or (iv) if the Common Stock is

 


 

not quoted by any of the above, the average of the closing bid and asked prices
on the relevant date furnished by a professional market maker for the Common
Stock, or by such other source, selected by the Administrator. If no public
trading of the Common Stock occurs on the relevant date, then Fair Market Value
shall be determined as of the next preceding date on which trading of the Common
Stock does occur. For all purposes under this Plan, the term “relevant date” as
used in this Section 2(k) shall mean either the date as of which Fair Market
Value is to be determined or the next preceding date on which public trading of
the Common Stock occurs, as determined in the Administrator’s discretion.

 

Effective for Awards granted on or after January 1, 2009, “Fair Market Value”
shall mean, with respect to a share of the Corporation’s Common Stock,  the fair
market value based upon the last sale before or the first sale after the grant,
the closing price on the trading day before or the trading day of the grant, the
arithmetic mean of the high and low prices on the trading day before or the
trading day of the grant, or any other reasonable method using actual
transactions in such stock as reported by such market.

 

(l)  “Grant Agreement”  shall mean a written document memorializing the terms
and conditions of an Award granted pursuant to the Plan and shall incorporate
the terms of the Plan.

 

(m)  “Plan Share Reserve”  means the maximum number of shares of Common Stock
that may be issued with respect to Awards granted under the Plan.

 

(n)  “Prior Plans”  shall mean The Ryland Group, Inc. 1992 Equity Incentive
Plan, The Ryland Group, Inc. 2002 Equity Incentive Plan, The Ryland Group, Inc.
2005 Equity Incentive Plan and the 2007 Equity Incentive Plan.

 

(o)  “2007 Equity Incentive Plan”  shall mean The Ryland Group, Inc. 2007 Equity
Incentive Plan, the term of which expires on February 20, 2017.

 

3.                      Administration

 

(a)  Administration of the Plan.  The Plan shall be administered by the Board,
the Compensation Committee of the Board, or any committee or committees that are
appointed by the Compensation Committee or the Board from time to time.

 

(b)  Powers of the Administrator.  The Administrator shall have all the powers
vested in it by the terms of the Plan, such powers to include authority, in its
sole and absolute discretion, to grant Awards under the Plan, prescribe Grant
Agreements evidencing such Awards and establish programs for granting Awards.

 

The Administrator shall have full power and authority to take all other actions
necessary to carry out the purpose and intent of the Plan, including, but not
limited to, the authority to: (i) determine the eligible persons to whom, and
the time or times at which Awards shall be granted; (ii) determine the types of
Awards to be granted; (iii) determine

 


 

the number of shares to be covered by or used for reference purposes for each
Award; (iv) impose such terms, limitations, restrictions and conditions upon any
such Award as the Administrator shall deem appropriate; (v) modify, amend,
extend or renew outstanding Awards, or accept the surrender of outstanding
Awards and substitute new Awards (provided however, that, except as provided in
Section 7(c) of the Plan, (A) any modification that would adversely affect any
outstanding Award shall not be made without the consent of the holder, and
(B) the exercise price for any outstanding stock option granted under the Plan
may not be decreased after the date of grant nor may any outstanding stock
option granted under the Plan be surrendered to the Corporation as consideration
for the grant of a new stock option with a lower exercise price);
(vi) accelerate or otherwise change the time in which an Award may be exercised
or becomes payable and to waive or accelerate the lapse, in whole or in part, of
any restriction or condition with respect to such Award, including, but not
limited to, any restriction or condition with respect to the vesting or
exercisability of an Award following termination of any grantee’s employment or
other service relationship with the Corporation; and (vii) to establish, amend,
modify, administer or terminate susbplans, and prescribe, amend and rescind
rules and regulations relating to such subplans.

 

The Administrator shall have full power and authority, in its sole and absolute
discretion, to administer and interpret the Plan and to adopt and interpret such
rules, regulations, agreements, guidelines and instruments for the
administration of the Plan and for the conduct of its business as the
Administrator deems necessary or advisable. To the extent permitted by
applicable law, the Administrator may delegate to one or more executive officers
of the Corporation the power to (i) grant Awards to individuals who are not
subject to Section 16 of the Securities Exchange Act of 1934, as amended, or any
successor provision and are not executive officers of the Corporation, and
(ii) make all determinations under the Plan with respect thereto, provided that
the Administrator shall fix the maximum amount of such Awards for the group and
a maximum for any Award recipient.

 

Notwithstanding anything in the Plan to the contrary, the Administrator shall
not exercise its power and authority in a manner that would add a feature for
the deferral of compensation to an Award, making such Award subject to Code
section 409A, nor shall the Administrator exercise its power and authority in a
manner that would cause the acceleration of payment in violation of Code section
409A to the extent any Award granted under this Plan is determined to be subject
to Code section 409A.

 

(c)  Non-Uniform Determinations.  The Administrator’s determinations under the
Plan (including without limitation, determinations of the persons to receive
Awards, the form, amount and timing of such Awards, the terms and provisions of
such Awards and the Grant Agreements evidencing such Awards) need not be uniform
and may be made by the Administrator selectively among persons who receive, or
are eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.

 


 

(d)  Limited Liability.  To the maximum extent permitted by law, no member of
the Administrator shall be liable for any action taken or decision made in good
faith relating to the Plan or any Award thereunder.

 

(e)  Indemnification.  To the maximum extent permitted by law, no member of the
Corporation’s Charter and Bylaws, the members of the Administrator shall be
indemnified by the Corporation in respect of all their activities under the
Plan.

 

(f)  Effect of Administrator’s Decision.  All actions taken and decisions and
determinations made by the Administrator on all matters relating to the Plan
pursuant to the powers vested in it hereunder shall be in the Administrator’s
sole and absolute discretion and shall be conclusive and binding on all parties
concerned, including the Corporation, its stockholders, any participants in the
Plan and any other employee, consultant, or director of the Corporation, and
their respective successors in interest.

 

4.                      Shares Available for the Plan; Maximum Awards

 

(a)  Plan Share Reserve.  Subject to the following provisions of this Section 4
and adjustments as provided in Section 7(c) of the Plan, the Plan Share Reserve
shall be equal to the sum of: (i) 1,300,000 shares of Common Stock;
(ii) 1,640,309 shares of Common Stock remaining under the 2007 Equity Incentive
Plan that are not subject to outstanding grants of Awards under Prior Plans; and
(iii) any shares of Common Stock that are represented by Awards granted under
the Prior Plans that are forfeited, expire or are canceled without delivery of
shares of Common Stock or which result in the forfeiture of the shares of Common
Stock back to the Corporation.

 

(b)  Adjustments to Plan Share Reserve; Fixed ISO Limit.  If any Award, or
portion of an Award, under the Plan or the Prior Plans expires or terminates
unexercised, becomes unexercisable or is forfeited or otherwise terminated,
surrendered or canceled as to any shares, the shares subject to such Award shall
thereafter be available for Awards under the Plan; provided, however, that the
tender of shares for payment of the exercise price of an option or award shall
not make any such surrendered or tendered shares available for issuance under
the Plan; and provided further, that no more than the number of shares available
for issuance on the Effective Date shall be made available for purchase pursuant
to incentive stock options.

 

(c)  Cash Settlement of Awards.  To the extent any shares of Common Stock
covered by an Award are not delivered to an Award holder or the holder’s
Designated Beneficiary because the Award is settled in cash, such shares shall
not be deemed to have been issued for purposes of determining the maximum number
of shares of Common Stock available for issuance under the Plan. 
Notwithstanding anything in the Plan or Grant Agreement to the contrary, all
payments of cash shall be made to the Award holder or the holder’s Designated
Beneficiary no later than the date that is two and one-half months following the
end of year during which the Award holder becomes vested in the Award.

 


 

(d)  Limitation on Restricted Stock and Stock Units.  Notwithstanding the
provisions of Section 4(a) of the Plan and subject to adjustment as provided in
Section 7(c) of the Plan, the maximum number of shares of Common Stock that may
be issued in conjunction with Awards granted pursuant to subsections (d) and
(e) of Section 6 of the Plan (relating to restricted stock awards and stock
units) shall be 1,200,000 shares of Common Stock; provided, however, that any
shares of Common Stock that are forfeited back to the Corporation with respect
to any such Awards shall be available for further Awards under subsections
(d) and (e) of Section 6 of the Plan.

 

(e)  Code Section 162(m) Limit.  Subject to adjustments as provided in
Section 7(c) of the Plan, the maximum number of shares of Common Stock subject
to Awards of any combination that may be granted during any one fiscal year of
the Corporation to any one individual under this Plan shall be limited to
500,000 shares. Such per-individual limit shall not be adjusted to effect a
restoration of shares of Common Stock with respect to which the related Award is
terminated, surrendered or canceled. The maximum cash amount that may be payable
in combination with any performance-based award distributable in restricted
stock or stock units is the cash amount equal to the sum of the fair market
value of the underlying shares plus the federal and state income and Medicare
taxes, assuming highest marginal tax rates, associated with the grant, vesting
or distribution of the related restricted stock or stock units.

 

5.                      Participation

 

Participation in the Plan shall be open to all employees, officers and other
individuals providing bona fide services to or for the Corporation or any
Affiliate of the Corporation, as may be selected by the Administrator from time
to time. The Administrator may also grant Awards to individuals in connection
with hiring, retention or otherwise, prior to the date the individual first
performs services for the Corporation or an Affiliate provided that such Awards
shall not become vested or exercisable, and no shares shall be issued to such
individual, prior to the date the individual first commences performance of such
services.

 

6.                      Awards

 

(a)  Terms of Awards; Vesting.  The Administrator, in its sole discretion,
establishes the terms of all Awards granted under the Plan. Awards may be
granted individually or in tandem with other types of Awards. All Awards are
subject to the terms and conditions provided in the Grant Agreement, provided
that all Awards shall have a minimum three-year pro-rated vesting period, or a
one-year vesting period plus performance criteria established by the
Administrator.

 

(b)  Performance Factors.  For purposes of ensuring that compensation arising
from Awards granted under the Plan to officers and key employees of the Company
is deductible as qualified performance-based compensation within the meaning of
Code Section 162(m), the Administrator may provide that the granting, vesting,
right to exercise or lapse of restrictions associated with an Award (each, a
“performance-based

 


 

award”) is contingent upon the attainment of one or more pre-established,
objective performance goals based on any, or any combination of, the following
business criteria as it may apply to an individual, a business unit, or the
Company: return on stockholders’ equity, net cash provided by operating
activities, return on investment, total revenue, earnings before interest and
taxes (“EBIT”), earnings before interest, taxes, depreciation and amortization
(“EBITDA”), profits, stock price, earnings per share, or cost containment.
Performance goals may include minimum, maximum and target levels of performance,
with the size of the performance-based award or the lapse of restrictions with
respect thereto based on the level attained. The Administrator may, at its sole
discretion, modify the measurement criteria as applied to performance-based
awards to offset any unintended results arising from events not anticipated when
the performance goals were established; provided, that such modifications may be
made with respect to an Award granted to any executive officer of the Company
only to the extent permitted by Code Section 162(m).

 

(c)  Stock Options  The Administrator may from time to time grant to eligible
participants Awards of incentive stock options, as that term is defined in Code
Section 422, or nonqualified stock options; provided, however, that Awards of
incentive stock options shall be limited to employees of the Corporation or of
any current or hereafter existing “parent corporation” or “subsidiary
corporation,” as defined in Code Sections 424(e) and (f), respectively, of the
Corporation. No stock option shall be an incentive stock option unless so
designated by the Administrator at the time of grant or in the Grant Agreement
evidencing such stock option. All stock options granted under the Plan must have
an exercise price at least equal to Fair Market Value as of the date of grant
and may not have a term longer than five years. Except for adjustments pursuant
to Section 7(c), the exercise price for any outstanding stock option granted
under the Plan may not be decreased after the date of grant nor may any
outstanding stock option granted under the Plan be surrendered to the
Corporation as consideration for the grant of a new stock option with a lower
exercise price.

 

(d)  Restricted Stock Awards.  The Administrator may from time to time grant
restricted stock Awards to eligible participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine. A
restricted stock Award may be paid in Common Stock, in cash, or in a combination
of Common Stock and cash, as determined in the sole discretion of the
Administrator.  Notwithstanding anything in the Plan or Grant Agreement to the
contrary, all payments of cash under this Section 6(d) shall be paid no later
than the date that is two and one-half months following the end of year during
which the eligible participant becomes vested in the restricted stock Award.

 

(e)  Stock Unit Awards.  The Administrator may from time to time grant Awards to
eligible participants denominated in stock-equivalent units in such amounts and
on such terms and conditions as it shall determine. Stock units granted to a
participant shall be credited to a bookkeeping reserve account solely for
accounting purposes and shall not require a segregation of any of the
Corporation’s assets. An Award of stock units may be settled in Common Stock, in
cash, or in a combination of Common Stock and cash, as

 


 

determined in the sole discretion of the Administrator. Notwithstanding anything
in the Plan or Grant Agreement to the contrary, all payments of cash under this
Section 6(e) shall be paid no later than the date that is two and one-half
months following the end of year during which the eligible participant becomes
vested in the Award of stock units.  Shares of Common Stock awarded in
connection with an Award of stock units may be issued for such consideration as
may be determined by the Administrator, including for no consideration or such
minimum consideration as may be required by law. Except as otherwise provided in
the applicable Grant Agreement, the grantee shall not have the rights of a
stockholder with respect to any shares of Common Stock represented by a stock
unit solely as a result of the grant of a stock unit to the grantee.

 

7.                      Miscellaneous

 

(a)  Withholding of Taxes.  Grantees and holders of Awards shall pay to the
Corporation or its Affiliate, or make provision satisfactory to the
Administrator for payment of, any taxes required to be withheld in respect of
Awards under the Plan no later than the date of the event creating the tax
liability. The Corporation or its Affiliate may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind otherwise due to
the grantee or holder of an Award. Notwithstanding the above, in no event may
holders of Awards satisfy such tax liability through the tender or withholding
of shares of Common Stock.

 

(b)  Transferability.  Except as otherwise determined by the Administrator, and
in any event in the case of an incentive stock option, no Award granted under
the Plan shall be transferable by a grantee otherwise than by will or the laws
of descent and distribution. Unless otherwise determined by the Administrator in
accord with the provisions of the immediately preceding sentence, an Award may
be exercised during the lifetime of the grantee, only by the grantee or, during
the period the grantee is under a legal disability, by the grantee’s guardian or
legal representative.

 

(c)  Adjustments; Business Combinations.

 

(i)  Upon a stock dividend of, or stock split or reverse stock split affecting,
the Common Stock of the Corporation, (A) the maximum number of shares reserved
for issuance or with respect to which Awards may be granted under the Plan and
the maximum number of shares with respect to which Awards may be granted during
any one fiscal year of the Corporation to any individual, as provided in
Section 4 of the Plan, and (B) the number of shares covered by and the exercise
price and other terms of outstanding Awards, shall, without further action of
the Board, be adjusted to reflect such event unless the Board determines, at the
time it approves such stock dividend, stock split or reverse stock split, that
no such adjustment shall be made. The Administrator may make adjustments, in its
discretion, to address the treatment of fractional shares and fractional cents
that arise with respect to outstanding Awards as a result of the stock dividend,
stock split or reverse stock split.

 


 

(ii)  In the event of any other changes affecting the Corporation, the
capitalization of the Corporation or the Common Stock of the Corporation by
reason of any spin-off, split-up, dividend, recapitalization, merger,
consolidation, business combination or exchange of shares and the like, the
Administrator, except as otherwise provided in Section 7(d), in its discretion
and without the consent of holders of Awards, may make: (A) appropriate
adjustments to the maximum number and kind of shares reserved for issuance or
with respect to which Awards may be granted under the Plan, in the aggregate and
with respect to any individual, as provided in Section 4 of the Plan, and to the
number, kind and price of shares covered by outstanding Awards; and (B) any
other adjustments in outstanding Awards, including but not limited to reducing
the number of shares subject to Awards or providing or mandating alternative
settlement methods such as settlement of the Awards in cash or in shares of
Common Stock or other securities of the Corporation or of any other entity, or
in any other matters which relate to Awards as the Administrator shall, in its
sole discretion, determine to be necessary or appropriate.

 

(iii)  The Administrator is authorized to make, in its discretion and without
the consent of holders of Awards, adjustments in the terms and conditions of,
and the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Corporation, or the financial statements of the Corporation
or any Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan and outstanding
Awards.

 

(d)  Change in Control.  Notwithstanding the provisions of Section 7(c)(ii), in
the event of a Change in Control, all Awards under the Plan are automatically
and fully vested and immediately exercisable or payable in whole or in part. The
obligations of the Corporation pursuant to the Plan and performance with respect
to rights of Award holders thereunder shall be assumed by any participant,
successor-in-interest or beneficiary of or interested party in the Change in
Control (collectively, the Change-in-Control Participant), and the
Change-in-Control Participant shall cause the Awards to be assumed, or new
rights substituted therefor, by another entity.

 

(e)  Substitution of Awards in Mergers and Acquisitions in which the Corporation
or an Affiliate is the Acquiring Entity.  Solely in the event that the
Corporation or an Affiliate is an acquiring entity in a merger, acquisition and
other business combination, Awards may be granted under the Plan from time to
time in substitution for Awards held by employees, officers, consultants or
directors of a target entity who become or are about to become employees,
officers, consultants or directors of the Corporation or an Affiliate as the
result of a merger or consolidation of the employing entity with the Corporation
or an Affiliate, or the acquisition by the Corporation or an Affiliate of the
assets or stock of the employing entity. The terms and conditions of any
substitute Awards so granted may vary from the terms and conditions set forth
herein to the extent that the Administrator deems appropriate at the time of
grant to conform the substitute Awards to the provisions of the awards for which
they are substituted.

 


 

(f)  Compensation Committee Report.  For each performance year and/or
performance period, the Compensation Committee of the Board shall determine and
set forth in writing not later than 90 days after the commencement of the
performance year and/or performance period and in no event later than the point
in time when 25 percent of the performance period has elapsed or the outcome of
the performance objectives is no longer substantially uncertain: (i) the
participants under the Plan who are granted performance-based awards for the
performance period; (ii) the nature and amount (or the objective formula for
determining the amount) of the performance-based award that will be earned if
specified performance objectives are met; (iii) the applicable performance
factors; and (iv) any other objective terms and conditions that must be
satisfied by the participant in order to earn the performance-based award.

 

(g)  Termination, Amendment and Modification of the Plan.  The Administrator may
terminate, amend or modify the Plan or any portion thereof at any time;
provided, however, that the provisions of Section 6(c) relating to stock option
repricing shall not be amended without approval by the Corporation’s
stockholders, and any amendments to the Plan will no (i) materially  increase
the benefits accruing to participants under the Plan; (ii) materially increase
the aggregate number of securities that may be issued under the Plan; or
(iii) materially modify the requirements as to eligibility for participation in
the Plan, without approval by the Corporation’s stockholders.

 

(h)  Non-Guarantee of Employment or Service.  Nothing in the Plan or in any
Grant Agreement thereunder shall confer any right on an individual to continue
in the service of the Corporation or shall interfere in any way with the right
of the Corporation to terminate such service at any time with or without cause
or notice. The Corporation expressly reserves the right at any time to dismiss
an Award recipient free from any liability or claim under the Plan, except as
expressly provided in the applicable Grant Agreement.

 

(i)  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation and a grantee or any other person. To the
extent that any grantee or other person acquires a right to receive payments
from the Corporation pursuant to an Award, such right shall be no greater than
the right of any unsecured general creditor of the Corporation.

 

(j)  Designated Beneficiaries.  Unless otherwise provided in the applicable
Grant Agreement, amounts or certificates due an Award recipient after his or her
death under an Award shall be paid or delivered to the Award recipient’s
Designated Beneficiary in accordance with the terms and conditions of the Award.

 

(k)  Governing Law.  The validity, construction and effect of the Plan, of Grant
Agreements entered into pursuant to the Plan, and of any rules, regulations,
determinations or decisions made by the Administrator relating to the Plan or
such Grant Agreements, and the rights of any and all persons having or claiming
to have any interest

 


 

therein or thereunder, shall be determined exclusively in accordance with
applicable federal laws and the laws of the State of Maryland, without regard to
its conflict of laws principles.

 

(l)  Effective Date; Termination Date.  The Amendment and Restatement of this
Plan is effective as of the date on which the Plan originally was approved by
the stockholders of the Corporation. The Plan, as amended and restated, shall be
unlimited in duration and, in the event of Plan termination, shall remain in
effect as long as any Awards under it are outstanding; provided, however, that
no Awards shall be granted under the Plan after the close of business on
February 20, 2018.

 
